Citation Nr: 1036988	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a rating greater than 30 percent for a 
service-connected left testicular varicocele, prior to December 
1, 2008.

2.  Whether the reduction of the Veteran's disability rating for 
from 30 percent to 10 percent for left testicular varicocele, 
effective December 1, 2008, was proper. 

3.  Entitlement to a disability rating greater than 10 percent 
for a service-connected left testicular varicocele, as of 
December 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1941 to October 
1943.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which increased the 
Veteran's noncompensable rating for service-connected left 
testicular varicocele to 30 percent in an April 2006 rating 
decision, and subsequently reduced the rating for service-
connected left testicular varicocele from 30 percent to 10 
percent in a September 2008 rating decision, effective December 
1, 2008.

In April 2006, the Veteran submitted a statement withdrawing his 
Notice of Disagreement with the RO's June 2004 rating decision 
assigning a noncompensable rating for his service-connected left 
testicular varicocele following the April 2006 rating decision 
granting the Veteran a 30 percent rating for that disability.  
However, in April 2007, the Veteran filed a valid Notice of 
Disagreement with the April 2006 rating decision granting a 
rating of 30 percent and perfected the appeal in November 2008.  
Therefore, the Board finds that the issue of entitlement to a 
higher rating for a service-connected left testicular varicocele 
is properly before the Board, in addition to the issue of whether 
the reduction of his rating was proper.  

In January 2009 and January 2010, the Board remanded the matter 
to obtain a VA examination to obtain an opinion as to whether his 
incontinence is the result of his service-connected condition.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



FINDINGS OF FACT

1.  A June 2004 rating decision granted service connection for a 
left varicocele and assigned a noncompensable rating, effective 
May 8, 2001.  

2.  An April 2006 rating decision increased the rating to 30 
percent for left varicocele, effective May 8, 2001.  

3.  A January 2008 rating decision found clear and unmistakable 
error in the April 2006 decision and proposed to reduce the 
rating from 30 percent to 10 percent and the Veteran was notified 
of that proposed reduction by letter dated January 2008. 

4.  A September 2008 rating decision reduced the rating for left 
varicocele from 30 percent to 10 percent disabling, effective 
December 1, 2008.  

5.  Throughout the appellate period, including at the time of the 
proposed reduction in January 2008, the Veteran's left testicular 
varicocele was manifested by atrophy of the left testicle, 
significant pain, and swelling.

6.  The Veteran's urinary incontinence is not caused by his 
service-connected left testicular varicocele. 


CONCLUSIONS OF LAW

1.  The reduction in the rating for service-connected left 
testicular varicocele from 30 percent to 10 percent, effective 
December 1, 2008, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105, 
3.344, 4.1-4.14, 4.104, Diagnostic Code 7120, 4.114, Diagnostic 
Code 7338, 4.115a, 4.115b, Diagnostic Codes 7523, 7525, 7529 
(2009).

2.  Prior to December 1, 2008, the criteria for a rating greater 
than 30 percent for a service connected left testicular 
varicocele were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, 
Diagnostic Code 7120, 4.114, Diagnostic Code 7338, 4.115a, 
4.115b, Diagnostic Codes 7523, 7525, 7529 (2009).

3.  Since December 1, 2008, the criteria for a rating greater 
than 10 percent rating for a service connected left testicular 
varicocele are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, 
Diagnostic Code 7120, 4.114, Diagnostic Code 7338, 4.115a, 
4.115b, Diagnostic Codes 7523, 7525, 7529 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b) (2009).  That notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Upon receipt of an application for a service-connection claim, VA 
must review the information and evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009).

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for disability.  In 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  Therefore, notice is no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.  38 U.S.C.A. § 5103(a) (West 2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
because the notice provided in August 2001 and September 2002, 
before service connection was granted, was legally sufficient, 
VA's duty to notify in this case has been satisfied. 

Furthermore, the VA sent a letters in April 2006 and July 2007 
that fulfilled the notice requirements, and his claim was 
readjudicated in a September 2008 statement of the case and a 
June 2010 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet App. 370 (2006) (issuance of fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect). 

Concerning the claim for restoration of the 30 percent disability 
rating a left testicular varicocele, the notification will be 
described in further detail below and there are specific notice 
requirements for proposign and effectuating rating reductions. 

Regarding the duty to assist, VA has obtained the Veteran's 
service records, VA treatment records, and private treatment 
records and provided him with adequate VA examinations.  The duty 
to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  38 U.S.C.A. § 5103A(a)(2) (West 
2002); 38 C.F.R. § 3.159(d) (2009); Canlas v. Nicholson, 21 Vet. 
App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (there is no basis for a 
remand when no benefit would flow to the Veteran).  Therefore, 
because VA's duties to notify and assist have been met, there is 
no prejudice to the Veteran in adjudicating this appeal.  

Reduction of the Disability Rating for Left Testicular Varicocele

The Veteran contends that the disability rating for his left 
testicular varicocele was improperly reduced.  In an April 2008 
statement, the Veteran explained that he did not think his 
condition was analogous to an inguinal hernia, as determined by 
the RO in the September 2008 rating decision, and that the degree 
of his pain and inability to bear children should be reflected in 
his disability rating for his varicocele.   

Under the applicable law, an unappealed decision of the RO or the 
Board becomes final and binding and is not subject to revision on 
the same factual basis in the absence of clear and unmistakable 
error.  Where evidence establishes clear and unmistakable error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2009).

If the finding of clear and unmistakable error results in a 
reduction in the disability rating of a service-connected 
disability and this lower rating would result in a reduction or 
discontinuance of compensation payments currently being made, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e) (2009).  The beneficiary will be notified of the 
contemplated action and furnished detailed reasons for the 
reduction, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e) (2009).  
The Veteran is also to be informed that he may request a 
predetermination hearing, provided that the request is received 
by the VA within 30 days from the date of the notice.  38 C.F.R. 
§ 3.105(i) (2009).  If additional evidence is not received within 
the 60 day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the Veteran expires.  38 
C.F.R. § 3.105(e) (2009).

Prior to reducing a Veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2009); Brown v. Brown, 5 Vet. App. at 413, 420 
(1993).  Those provisions require VA rating reductions be based 
upon review of the entire history of the Veteran's disability.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such review 
requires VA to ascertain, based upon review of the entire 
recorded history of the condition, whether the evidence reflects 
an actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.

The 30 percent rating for the Veteran's left testicular 
varicocele was in effect for less than five years.  Therefore, 
the provisions of 38 C.F.R. § 3.344 pertaining to stabilization 
of disability ratings do not apply in this case.  Reexamination 
disclosing improvement will warrant a rating reduction.  38 
C.F.R. § 3.344(c) (2009).

Following receipt of the Veteran's Notice of Disagreement with 
the effective date assigned in an April 2006 rating decision 
increasing the Veteran's disability rating to 30 percent, the RO 
reviewed the April 2006 decision and determined that the 
assignment of 30 percent was in error.  The RO sent the Veteran a 
letter dated January 18, 2008, which enclosed a rating decision 
dated January 2008 proposing a reduction in the disability rating 
from 30 percent to 10 percent.  This letter advised the Veteran 
of his rights in regards to that reduction, including the right 
to request a hearing and his right to submit additional evidence.  
The Veteran submitted additional information and requested a 
hearing, which was held in April 2008.  The Veteran subsequently 
received a rating decision dated in September 2008 implementing 
the reduction from 30 percent to 10 percent for left testicular 
varicocele, effective December 1, 2008.  The Board finds the RO 
followed the requirements of notifying the Veteran of the 
proposed reduction and advising him of his rights with regards to 
the reduction.  Therefore, the Board finds that the reduction was 
procedurally correct.

Furthermore, as will be discussed further regarding the Veteran's 
claim for increased rating, the Board finds that the evidence 
showed that the Veteran did no meet the criteria for the 30 
percent rating at the time his rating was reduced.  Therefore, 
the Board finds that the examination reports demonstrated that he 
was not entitled to the higher rating.  Therefore, the Board 
finds that the reduction was proper.

Increased Rating

The Veteran contends that he should be granted a higher initial 
disability rating for his service-connected left testicular 
varicocele.  Disability ratings are based on the average 
impairment of earning capacity resulting from disability.  38 
C.F.R. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  An evaluation 
of the level of disability present includes consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
consider the medical history of the Veteran.  38 C.F.R. § 4.1, 
4.2, 4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).  However, as the evidence of record does not demonstrate 
diverse symptoms meeting the criteria for different ratings, the 
application of staged ratings is inapplicable in this case.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings and then combined in accordance with 38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same disability or the 
same manifestations under various diagnoses is not allowed.  38 
C.F.R. § 4.14 (2009).  A claimant may not be compensated twice 
for the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning capacity.  
38 U.S.C.A. § 1155 (West 2002); Brady v. Brown, 4 Vet. App. 203 
(1993).  That would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14 (2009).  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  Consequently, the 
Board is precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a service-
connected disability in the absence of medical evidence that does 
so, although the Board may not ignore such distinctions where 
they appear in the medical record.  Mittleider v. West, 11 Vet. 
App. 181 (1998); Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(Board may only consider independent medical evidence in support 
of its findings and may not substitute its own medical opinion).

The RO first granted service connection for a left testicular 
varicocele in a June 2004 rating decision.  At that time, a 0 
percent rating was assigned by analogy to Diagnostic Code 7525.  
38 C.F.R. § 4.115b (2009).  Uunlisted conditions are to be rated 
under a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 (2009).

Diagnostic Code 7525 is used to rate epididymo-orchitis, or 
inflammation of the epididymous and testis.  Under Diagnostic 
Code 7525, the rater is instructed to evaluate the disability as 
a urinary tract infection.  38 C.F.R. § 4.115b (2009).  For a 
urinary tract infection, a 10 percent disability rating is 
warranted when the Veteran is on long-term drug therapy, with one 
to two hospitalizations per year or requiring intermittent 
intensive management.  A 30 percent disability rating is 
warranted when there is recurrent symptomatic infection requiring 
drainage or frequent hospitalization (greater than two times per 
year), or continuous intensive management.  38 C.F.R. § 4.115a 
(2009).  

In April 2006, the RO increased the Veteran's rating to 30 
percent, finding that his disability required continuous 
intensive management under 38 C.F.R. § 4.115a (2009).  However, 
in September 2008, the RO reduced the Veteran's disability rating 
from 30 percent to 10 percent upon finding that the Veteran did 
not suffer from any of the symptoms contemplated by the code such 
that he would not be entitled to a compensable rating.  

In the September 2008 rating decision, the RO determined that the 
Veteran should be rated by analogy to an inguinal hernia, which 
is rated under Diagnostic Code 7338.  38 C.F.R. § 4.114 (2009).  
Under Diagnostic Code 7338, a 10 percent disability rating is 
warranted for an inguinal hernia when it is postoperatively 
recurrent, readily reducible, and well supported by a truss or 
belt.  A 30 percent disability rating is warranted when it is 
small, postoperatively recurrent, or unoperated irremediable, is 
not well supported by a truss, or not readily reducible.  38 
C.F.R. § 4.114 (2009).  As the evidence of record demonstrated 
that the Veteran wore a scrotal support, the RO determined that 
he would also be entitled to a 10 percent disability rating under 
the rating criteria for an inguinal hernia.

The RO also considered the applicability of Diagnostic Code 7523, 
which is used for atrophy of one or both testicles.  A 0 percent 
rating is warranted for atrophy of one testicle, and a 20 percent 
rating is warranted for atrophy of both testicles.  38 C.F.R. § 
4.115b (2009).  

The Veteran's representative has argued that his disability 
should be rated under Diagnostic Code 7529, which contains 
criteria for rating benign neoplasms of the genitourinary system.  
Under Diagnostic Code 7529, the rater is instructed to evaluate 
the disability as voiding dysfunction or renal dysfunction, 
whichever is predominant.  A 20 percent disability rating is 
warranted when the dysfunction requires the wearing of absorbent 
materials which must be changed less than twice per day.  A 40 
percent disability rating is warranted when the dysfunction 
requires the wearing of absorbent materials which must be changed 
two to four times per day.  38 C.F.R. § 4.115b (2009).  

The relevant evidence of record includes private treatment 
records dated January 2001, March 2001, and July 2004; VA urology 
treatment records dated June 2001, April 2004, and January 2008 
to February 2008; a VA ultrasound report dated January 2003; VA 
examination reports dated January 2003, May 2004, June 2005, May 
2006, September 2009; an addendum to the VA examination report 
dated March 2010; and lay statements submitted by the Veteran, 
his spouse, family members, and friends.

The Veteran's private treatment records show the existence of 
scrotal varices and complaints of scrotal and testicular pain.  
The March 2001 private treatment records also note that the 
problem had not worsened to the extent of considering surgical 
intervention.

The Veteran was first provided with a VA examination in January 
2003.  The examiner determined that the left testicle 
significantly diminished in size and had a hypoechoic outer rim 
and central area with the possibility of an underlying mass.  
Examination also showed a prominent venous structure with 
extremely slow venous outflow, but with normal appearing arterial 
inflow.  The notes also indicate that the Veteran experienced 
considerable pain upon palpitation.  The Veteran was provided 
with a second examination in May 2004, and the examination 
findings were the same.

At the July 2005 VA examination, the examiner noted that the 
Veteran suffered from incontinence.  However, the examiner did 
not state whether that was as a result of the service-connected 
varicocele.  Subsequently, in September 2009 and March 2010, the 
VA examiner determined that the symptoms of incontinence were not 
caused by the service-connection condition.  At the May 2006 VA 
examination, the examiner noted that the Veteran wore a scrotal 
support and was in continual pain that flared up upon engaging in 
normal daily activities such as sneezing, lifting, walking, or 
using the restroom.

The Veteran's treatment records show that in January 2008 a 
transabdominal examination of the pelvis was performed and the 
findings were normal.  A January 2008 testicular and scrotum 
ultrasound report found a mild varicocele on the left, likely 
stable from the previous study done in January 2003.  A February 
2008 consultation request notes that the Veteran had a 
longstanding history of scrotal pain, but continued to complain 
that the pain and swelling were worsening and requested further 
treatment.  The February 2008 consulting urologist determined 
that the Veteran had a marked left varicocele that had increased 
in size.  That urologist also noted that the testalgia, or 
testicular pain, would probably be permanent, and recommended 
that the Veteran wear scrotal support at all times and treat with 
hot sitz baths, softened stools, and a reclining posture during 
extreme flares.  Treatment notes also show that the Veteran was 
concerned about the possibility of cancer, but radiology notes 
from February 2008 note that while there was an area of focal 
hypoechogenicity in the lower testis, it was likely stable from 
the January 2003 study and was likely benign. 

In September 2009, the Veteran was provided with a VA 
examination.  The examiner noted that the Veteran had a left 
varicocele which led to atrophy of his left testicle.  The 
examiner noted that the problems with the left testicle were 
getting worse due to aging, as the size of the prostate enlarged 
and bowel difficulties increased with age.  The examiner noted 
the Veteran's tenderness, hypersensitivity, and pain, and that, 
as expected with a long-standing varicocele, the scrotal support 
did not resolve the pain.  The examiner gave the opinion that the 
Veteran's urinary incontinence complicated his problems with his 
varicocele.  When asked for clarification, the examiner submitted 
an addendum to that opinion in March 2010 explaining that the 
Veteran's voiding dysfunction was absolutely not related to his 
service-connected varicocele.  However, the examiner did provide 
the opinion that the Veteran's symptomatology was becoming 
increasingly worse with age.

In light of the foregoing, the Board finds that the evidence of 
record is not adequate to support restoration of a 30 percent 
disability rating for the left testicular varicocele.  The Board 
finds that the Veteran has not met the criteria for a rating 
greater than 30 percent prior to December 1, 2008, nor has he met 
the criteria for a rating greater than 10 percent as of December 
1, 2008.

The Board has considered whether restoration of the 30 percent 
disability rating is warranted under Diagnostic Code 7523, 7525, 
7529, or 7338.  The Veteran is not entitled to a compensable 
rating under Diagnostic Code 7523, as a compensable rating can 
only be assigned under that code when both testes are atrophied.  
When there is atrophy of only one testicle, as in this case, a 
noncompensable rating is assigned.  Diagnostic Code 7525 is not 
properly applicable, as the Veteran does not experience the type 
of treatment and hospitalizations contemplated by that rating 
code, and, if applied, that Diagnostic Code would not justify a 
compensable rating.  Similarly, the Board agrees with the Veteran 
that Diagnostic Code 7338, used to rate inguinal hernias, does 
not describe symptomatology that is readily analogous to the 
Veteran's varicocele symptomatology.  Furthermore, if applied, 
that rating code would not justify a rating greater than 10 
percent as the evidence of record does not indicate that the 
varicocele is irremediable and could not be treated with 
embolization or surgery.  Rather, the evidence indicates that the 
Veteran's condition has not worsened to the extent where surgical 
intervention has been considered. 

Although the record shows that the Veteran suffers from 
incontinence, the Board finds that Diagnostic Code 7529 is 
inapplicable because the March 2010 VA examination addendum shows 
that the examiner found that the Veteran's urinary incontinence 
was caused by his age and not by his service-connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998); Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (Board may only consider independent 
medical evidence in support of its findings and may not 
substitute its own medical opinion).  Furthermore, there is no 
evidence of record showing that the Veteran's left varicocele 
affects his kidneys.  Therefore, Diagnostic Code 7529, which 
directs VA to rate the disorder as either voiding dysfunction or 
renal dysfunction, is inapplicable. 

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current left testicular 
varicocele symptoms.  The Veteran is certainly competent to 
report that his symptoms are worse, and the Board has taken his 
reports of pain and swelling into consideration.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, in rating a claim for an 
increased schedular rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in part 
involves the examination of clinical data gathered by competent 
medical professionals.  Massey v. Brown, 7 Vet. App. 204 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased disability rating or that the 
rating criteria should not be employed, he is not competent to 
make such an assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (witness must be competent in order for his statements or 
testimony to be probative as to the facts under consideration).

Examining the evidence of record in light of the laws and 
regulations, the Board finds that the reduction from 30 percent 
to 10 percent was proper because the Veteran did not meet the 
criteria for a 30 percent rating.  The Board further finds that 
the criteria for entitlement to a rating greater than 30 percent 
prior to December 1, 2008, and greater than 10 percent as of 
December 1, 2008, are not met.  The Board finds that the 
preponderance of the evidence is against the claim and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be assigned.  38 C.F.R. § 3.321(b) 
(2009).

There are three analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular rating does not contemplate 
the Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  

The symptoms associated with the Veteran's left testicular 
varicocele are not shown to cause any impairment that is not 
already contemplated by the rating criteria.  Therefore, the 
Board finds that the rating criteria reasonably describe his 
disability and referral for consideration of an extraschedular 
rating is not warranted in this case. 


ORDER

Restoration of the previously assigned 30 percent disability 
rating for a left testicular varicocele is denied.

A rating greater than 30 percent for left testicular varicocele, 
prior to December 1, 2008, is denied.

A rating of 20 percent, but not higher, for a left testicular 
varicocele, effective December 1, 2008, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


